UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4786



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANDREW MAURICE TROTTER,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:06-cr-01015-MBS)


Submitted:   April 24, 2008                 Decided:   June 24, 2008


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Stanley D. Ragsdale, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Andrew Maurice Trotter was convicted by a jury of being

a felon in possession of a weapon and was sentenced to fifty-one

months of imprisonment.    On appeal, he raises two issues: (1)

whether the district court erred by denying his motion to suppress

evidence found at the traffic stop, and (2) whether there was

sufficient evidence that he possessed the pistol at issue. For the

reasons that follow, we affirm.

          First, viewing the evidence as required, United States

v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998), we do not find that

the district court’s factual findings, following a hearing on the

motion, were clearly erroneous or that its legal findings were

incorrect.    Ornelas v. United States, 517 U.S. 690, 699 (1996);

United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

Second, we find that any rational trier of fact could have found

the element of possession, viewing the evidence in the light most

favorable to the prosecution.   Glasser v. United States, 315 U.S.

60, 80 (1942); United States v. Burgos, 94 F.3d 849, 862-63 (4th

Cir. 1996).   Thus, we find that both claims fail.

          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED


                                - 2 -